                     Case 1:19-cv-00070-TNM Document 2 Filed 01/15/19 Page 1 of 3
                                                                                                          FOIA Summons
                                                                                                          1/13



                                      UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF COLUMBIA


                 BuzzFeed, Inc.
                                                         )
                        Plaintiff                        )
                                                         )
                v.                                       )           Civil Action No. 19-cv-00070-TNM
              Department of Justice                      )
                                                         )
                        Defendant                        )



                                        SUMMONS IN A CIVIL ACTION

To:     (Defendant’s name and address) U.S. Department of Justice
                                      950 Pennsylvania Ave NW
                                      Washington, DC 20530




        A lawsuit has been filed against you.

        Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:         Matthew Schafer
                      BUZZFEED INC.
                      111 East 18th Street, 14th Floor
                      New York, NY 10003




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                                ANGELA D. CAESAR, CLERK OF COURT



Date:     01/15/2019                                                     /s/ Simone Bledsoe
                                                                     Signature of Clerk or Deputy Clerk
                     Case 1:19-cv-00070-TNM Document 2 Filed 01/15/19 Page 2 of 3
                                                                                                              FOIA Summons
                                                                                                              1/13



                                      UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF COLUMBIA


                 BuzzFeed, Inc.
                                                         )
                        Plaintiff                        )
                                                         )
                v.                                       )               Civil Action No. 19-cv-00070-TNM
              Department of Justice                      )
                                                         )
                        Defendant                        )



                                        SUMMONS IN A CIVIL ACTION

To:     (Defendant’s name and address) U.S. Department of Justice, Attorney General of the United States
                                      950 Pennsylvania Avenue, NW
                                      Washington, DC 20530-0001




        A lawsuit has been filed against you.

        Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:         Matthew Schafer
                      BUZZFEED INC.
                      111 East 18th Street, 14th Floor
                      New York, NY 10003




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                                 ANGELA D. CAESAR, CLERK OF COURT



Date:     01/15/2019                                                           /s/ Simone Bledsoe
                                                                         Signature of Clerk or Deputy Clerk
                     Case 1:19-cv-00070-TNM Document 2 Filed 01/15/19 Page 3 of 3
                                                                                                               FOIA Summons
                                                                                                               1/13



                                      UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF COLUMBIA


                 BuzzFeed, Inc.
                                                         )
                        Plaintiff                        )
                                                         )
                v.                                       )                Civil Action No. 19-cv-00070-TNM
              Department of Justice                      )
                                                         )
                        Defendant                        )



                                         SUMMONS IN A CIVIL ACTION

To:     (Defendant’s name and address) Civil Process Clerk, United States Attorney's Office
                                      555 Fourth Street, NW
                                      Washington, D.C. 20530




        A lawsuit has been filed against you.

        Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:         Matthew Schafer
                      BUZZFEED INC.
                      111 East 18th Street, 14th Floor
                      New York, NY 10003




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                                  ANGELA D. CAESAR, CLERK OF COURT



Date:    01/15/2019                                                             /s/ Simone Bledsoe
                                                                          Signature of Clerk or Deputy Clerk
